Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 1 of 15 Page ID #:1351




                                       FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT


                  UNITED STATES ex rel. ALEXANDER                     No. 18-55643
                  VOLKHOFF, LLC,
                                 Plaintiff-Appellant, *                 D.C. No.
                                                                     2:16-cv-06997-
                                        v.                             RGK-RAO

                  JANSSEN PHARMACEUTICA N.V.;
                  JANSSEN PHARMACEUTICALS, INC.;                        OPINION
                  JANSSEN RESEARCH AND
                  DEVELOPMENT, LLC; JOHNSON &
                  JOHNSON; ORTHO-MCNEIL,
                               Defendants-Appellees.

                          Appeal from the United States District Court
                             for the Central District of California
                          R. Gary Klausner, District Judge, Presiding

                           Argued and Submitted November 14, 2019
                                     Pasadena, California

                                        Filed January 2, 2020




                     *
                       The caption’s reference to Alexander Volkhoff, LLC as “Plaintiff-
                 Appellant” reflects the appeal-initiating documents. As we explain
                 herein, Alexander Volkhoff, LLC is neither a plaintiff in this action nor
                 a proper appellant of the district court order at issue on appeal.
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 2 of 15 Page ID #:1352




                 2    U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA

                     Before: FERDINAND F. FERNANDEZ, MILAN D.
                     SMITH, JR., and ERIC D. MILLER, Circuit Judges.

                              Opinion by Judge Milan D. Smith, Jr.


                                           SUMMARY **


                              Quit Tam / Appellate Jurisdiction

                    The panel dismissed for lack of jurisdiction Alexander
                 Volkhoff, LLC’s appeal from the dismissal of a first
                 amended qui tam complaint filed by relator Jane Doe
                 pursuant to the False Claims Act and state false claims laws.

                    The panel held that this court lacks jurisdiction to hear
                 nonparty Volkhoff’s appeal, where Volkhoff, which
                 substituted itself out when Jane Doe filed the first amended
                 complaint, chose not to participate in the district court
                 proceedings; and where Volkhoff failed to show that the
                 equities favor hearing its appeal.

                     The panel rejected Volkhoff’s argument that this court
                 should infer from the notice of appeal that Jane Doe – a party
                 in the district court proceedings – intended to appeal. The
                 panel wrote that it is not clear from the notice, as required by
                 Fed. R. App. P. 3(c), that Jane Doe intended to appeal. The
                 panel rejected the proposition that Volkhoff, an LLC, is
                 interchangeable with Jane Doe, a natural person; and wrote
                 that the record undermines Volkhoff’s argument that



                     **
                       This summary constitutes no part of the opinion of the court. It
                 has been prepared by court staff for the convenience of the reader.
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 3 of 15 Page ID #:1353




                      U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA                       3

                 Volkhoff’s failure to name Jane Doe as an appellant was an
                 inadvertent omission.


                                               COUNSEL

                 C. Brooks Cutter (argued) and John R. Parker, Jr., Cutter
                 Law P.C., Sacramento, California; Audra Ibarra, Law Office
                 of Audra Ibarra, Palo Alto, California; Mychal Wilson, Law
                 Offices of Mychal Wilson, Santa Monica, California; for
                 Plaintiff-Appellant.

                 Michael A. Schwartz (argued) and Erin Colleran, Pepper
                 Hamilton LLP, Philadelphia, Pennsylvania; Jeffrey M.
                 Goldman, Pepper Hamilton LLP, Los Angeles, California;
                 for Defendants-Appellees.


                                                OPINION

                 M. SMITH, Circuit Judge:

                    Alexander Volkhoff, LLC (Volkhoff) appeals the district
                 court’s dismissal of the qui tam complaint filed by relator
                 Jane Doe pursuant to the False Claims Act (FCA), 31 U.S.C.
                 §§ 3729–3733, and analogous state false claims laws. 1
                 However, Volkhoff was not a party to Jane Doe’s complaint.
                 Moreover, it is not clear from Volkhoff’s notice of appeal
                 (Notice), as required by Federal Rule of Appellate Procedure

                      1
                        In a qui tam action brought pursuant to the FCA, a private plaintiff,
                 referred to as a “relator,” initiates a suit on behalf of the government for
                 alleged fraud. See 31 U.S.C. § 3730; United States ex rel. Eisenstein v.
                 City of New York, 556 U.S. 928, 932 (2009). Herein, we use “relator,”
                 except where necessary to indicate that the parties used (or did not use)
                 the term “plaintiff.”
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 4 of 15 Page ID #:1354




                 4    U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA

                 3(c), that Jane Doe also sought to take an appeal. Because
                 Volkhoff is a nonparty that cannot appeal, and Jane Doe was
                 not properly named as an appellant, we dismiss this appeal
                 for lack of appellate jurisdiction.

                     FACTUAL AND PROCEDURAL BACKGROUND

                     On September 16, 2016, shortly after its incorporation as
                 a Delaware limited liability company, Volkhoff filed a qui
                 tam complaint (the Original Complaint) in federal district
                 court. The Original Complaint named Volkhoff as the
                 relator and alleged violations of the FCA and various states’
                 false claims laws by Defendants Janssen Pharmaceutica
                 N.V., Janssen Pharmaceuticals, Inc., Janssen Research &
                 Development, LLC, Johnson & Johnson, and Ortho-McNeil
                 (Defendants). In particular, the Original Complaint alleged
                 that Defendants fraudulently and unlawfully marketed their
                 medications. Neither the United States nor any state elected
                 to intervene, allowing Volkhoff to proceed with the Original
                 Complaint. 2

                     Following Defendants’ motion to dismiss the Original
                 Complaint, Volkhoff did not oppose the motion. Instead,
                 Volkhoff’s counsel filed a First Amended Complaint (FAC).
                 The FAC alleged the same claims as those Volkhoff alleged
                 in the Original Complaint. The FAC, however, removed

                     2
                        FCA suits are subject to certain procedural requirements, including
                 the government’s sole right to intervene, generally within 60 days of the
                 suit’s filing. See 31 U.S.C. § 3730; Eisenstein, 556 U.S. at 932. Like
                 the FCA, the state false claims laws invoked by the Original Complaint
                 provide their respective state governments with an opportunity to
                 intervene. See, e.g., Cal. Gov’t Code §§ 12650–12656; Colo. Rev. Stat.
                 §§ 25.5-4-303.5–25.5-4-310. Because we dismiss this appeal for lack of
                 appellate jurisdiction, we do not reach any other procedural issues
                 relating to qui tam suits that are raised on appeal.
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 5 of 15 Page ID #:1355




                     U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA             5

                 Volkhoff as the relator and named Jane Doe, an anonymous
                 natural person, as the only relator.

                     The FAC did not mention Volkhoff or its relationship to
                 Jane Doe. In filings before the district court and our court,
                 Jane Doe and Volkhoff acknowledge that the replacement of
                 Volkhoff by Jane Doe was a tactical decision aimed at
                 avoiding the dismissal of the Original Complaint’s FCA
                 employment retaliation claim. The name change responded
                 to Defendants’ first motion to dismiss, which argued that
                 Volkhoff, as a limited liability company, lacked standing to
                 assert an FCA retaliation claim.

                     Defendants moved to dismiss Jane Doe’s FAC. The
                 district court dismissed the FAC on April 19, 2018. In
                 relevant part, the district court dismissed Jane Doe’s FCA
                 claims for lack of subject matter jurisdiction based on the so-
                 called “first-to-file bar,” which prevents private third parties
                 from intervening in or filing similar FCA qui tam lawsuits
                 after an initial relator has filed one. See 31 U.S.C.
                 3730(b)(5); United States ex rel. Lujan v. Hughes Aircraft
                 Co., 243 F.3d 1181, 1187 (9th Cir. 2001). In concluding that
                 the first-to-file bar applied, the district court found that Jane
                 Doe was not a party to the Original Complaint that Volkhoff
                 had filed, and that she and Volkhoff were distinct legal
                 persons. The district court dismissed Jane Doe’s FCA
                 employment retaliation claim because she failed to
                 demonstrate a need for proceeding anonymously. Finally,
                 the court declined to exercise supplemental jurisdiction over
                 Jane Doe’s remaining state law claims and dismissed those
                 claims without prejudice.

                     Within thirty days of the dismissal, Volkhoff filed a
                 Notice challenging the district court’s order. Fed. R. App.
                 P. 4. The Notice names Volkhoff as the sole relator and
                 plaintiff. It does not mention Jane Doe, nor refer to any other
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 6 of 15 Page ID #:1356




                 6   U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA

                 relator, plaintiff, or appellant.     The “Representation
                 Statement” filed concurrently with the Notice, and
                 subsequent papers filed with this court, designate Volkhoff
                 variously as the only relator, plaintiff, or appellant. On
                 appeal, Volkhoff contends that Jane Doe is Volkhoff’s sole
                 owner.

                     JURISDICTION AND STANDARD OF REVIEW

                     Generally, we have jurisdiction over appeals “from all
                 final decisions of the district courts of the United States,”
                 28 U.S.C. § 1291, such as the district court’s final decision
                 dismissing Jane Doe’s FAC.

                      However, whether a nonparty has the ability to appeal is
                 a jurisdictional question, see Cal. Dep’t of Toxic Substances
                 Control v. Com. Realty Projects, Inc., 309 F.3d 1113, 1121
                 (9th Cir. 2002), and a failure to comply with the filing and
                 content requirements of the Federal Rules of Appellate
                 Procedure may “present a jurisdictional bar to appeal.” Le
                 v. Astrue, 558 F.3d 1019, 1021, 1024 (9th Cir. 2009). As a
                 result, our inquiry into whether this appeal is proper is
                 jurisdictional. “We have jurisdiction to determine our own
                 jurisdiction.” Havensight Capital LLC v. Nike, Inc., 891 F.3d
                 1167, 1171 (9th Cir. 2018) (quoting Agonafer v. Sessions,
                 859 F.3d 1198, 1202 (9th Cir. 2017)). We review whether
                 we have appellate jurisdiction de novo. Le, 558 F.3d at 1021
                 (citing Perez-Martin v. Ashcroft, 394 F.3d 752, 756 (9th Cir.
                 2005)).

                                         ANALYSIS

                     Volkhoff argues both that it and Jane Doe appealed the
                 district court’s dismissal, and that, under either
                 circumstance, the appeal is proper. However, Volkhoff and
                 Jane Doe each face distinct jurisdictional problems that
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 7 of 15 Page ID #:1357




                     U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA             7

                 foreclose this appeal. First, Volkhoff’s appeal violates the
                 general rule that only parties to a lawsuit may appeal it.
                 Second, because Volkhoff’s Notice does not name Jane Doe
                 or otherwise refer to her, Jane Doe’s purported appeal does
                 not conform to Federal Rule of Appellate Procedure 3(c).
                 We discuss each jurisdictional defect in turn.

                     I.      Volkhoff’s Nonparty Appeal

                     Volkhoff claims that it may appeal the dismissal of Jane
                 Doe’s FAC even though it was not a party to her lawsuit.
                 “The rule that only parties to a lawsuit, or those that properly
                 become parties, may appeal an adverse judgment, is well
                 settled.” Marino v. Ortiz, 484 U.S. 301, 304 (1988) (per
                 curiam) (citing United States ex rel. Louisiana v. Jack,
                 244 U.S. 397, 402 (1917); Fed. R. App. P. 3(c)). This rule
                 echoes the requirements of standing. See Raley v. Hyundai
                 Motor Co., Ltd., 642 F.3d 1271, 1274 (10th Cir. 2011)
                 (“After all, it is usually only parties who are sufficiently
                 aggrieved by a district court’s decision that they possess
                 Article III and prudential standing to be able to pursue an
                 appeal of it.” (emphasis added) (citations omitted)). But
                 while the rule is sometimes described as “standing to
                 appeal,” it is distinct from the requirements of constitutional
                 standing. See United States v. Kovall, 857 F.3d 1060, 1068–
                 69 (9th Cir. 2017); In re Proceedings Before Fed. Grand
                 Jury, 643 F.2d 641, 642–643, 642 n.1 (9th Cir. 1981).

                     As required by this rule, we hear nonparties’ appeals
                 only in “exceptional circumstances.” S. Cal. Edison Co. v.
                 Lynch, 307 F.3d 794, 804 (9th Cir. 2002) (quoting Citibank
                 Int’l v. Collier-Traino, Inc., 809 F.2d 1438, 1441 (9th Cir.
                 1987)). “We have allowed such an appeal only when (1) the
                 appellant, though not a party, participated in the district court
                 proceedings, and (2) the equities of the case weigh in favor
                 of hearing the appeal.” Hilao v. Estate of Marcos, 393 F.3d
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 8 of 15 Page ID #:1358




                 8   U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA

                 987, 992 (9th Cir. 2004) (citation and internal quotation
                 marks omitted); see also United States v. Badger, 930 F.2d
                 754, 756 (9th Cir. 1991).

                     The cases in which we have applied this test illustrate the
                 level and nature of participation in the district court
                 proceedings that is required for a nonparty to be permitted to
                 appeal. We have allowed nonparties to appeal when they
                 were significantly involved in the district court
                 proceedings—often because they were compelled to
                 participate by one of the parties or the court. Commodity
                 Futures Trading Comm’n v. Topworth Int’l, Ltd., 205 F.3d
                 1107, 1113–14 (9th Cir. 1999), as amended (9th Cir. 2000)
                 (nonparty “participated in the proceedings below to the full
                 extent possible” and “participated for several years, rather
                 than coming in at the end of the proceedings” (citation
                 omitted)); Keith v. Volpe, 118 F.3d 1386, 1389–91 (9th Cir.
                 1997) (after objecting, nonparty responded to order to show
                 cause filed by party, filed memorandum of points and
                 authorities at court’s request, and participated in oral
                 argument); S.E.C. v. Wencke, 783 F.2d 829, 834–35 (9th Cir.
                 1986) (nonparty appeared in the district court to contest the
                 same issues it was asserting on appeal, the district court
                 accepted nonparty’s briefs, and it allowed him to cross-
                 examine witnesses). This requirement is in accordance with
                 the Supreme Court’s admonition in Marino that “the better
                 practice is for . . . a nonparty to seek intervention for
                 purposes of appeal.” 484 U.S. at 304; see also Fed. R. Civ.
                 P. 24.

                     In contrast, we have denied nonparties the right to appeal
                 when they choose not to meaningfully involve themselves in
                 the district court proceedings. In Citibank, we dismissed a
                 nonparty’s appeal from a judgment when the nonparty “was
                 well-apprised of the proceedings” but “chose not to
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 9 of 15 Page ID #:1359




                     U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA           9

                 intervene, join or make an appearance to contest jurisdiction
                 [in district court], even though it had actual knowledge of the
                 proceedings and their substance.” 809 F.2d at 1441; see also
                 Washoe Tribe v. Greenley, 674 F.2d 816, 818–19 (9th Cir.
                 1982) (concluding that nonparty state could not appeal
                 where, by deciding not to intervene in the district court, it
                 avoided waiving its immunity).

                     We conclude that Volkhoff’s participation in the district
                 court proceedings cannot serve as the basis for a right to
                 appeal. Its activity in the case all but ceased with the filing
                 of the FAC. The substitution of Jane Doe in place of
                 Volkhoff was a strategic choice. See Citibank, 809 F.2d
                 at 1441. Although Volkhoff, in what appears to be a
                 scrivener’s error, was listed as the only relator in the
                 opposition to Defendants’ motion to dismiss the FAC, the
                 district court’s order dismissing the FAC explicitly noted
                 that Volkhoff had been substituted out of the lawsuit by Jane
                 Doe. Moreover, the district court’s application of the first-
                 to-file bar to dismiss the FAC was premised upon on its
                 finding that Volkhoff, the initial sole relator, had been
                 completely replaced by Jane Doe, the second sole relator.
                 Like the nonparty in Citibank, Volkhoff “chose not to
                 participate” in the district court proceedings and instead
                 substituted itself out when Jane Doe filed the FAC. Id.

                     We also find that Volkhoff fails to show that the equities
                 favor hearing its appeal. The equities will support a
                 nonparty’s appeal “when a party has haled the non-party into
                 the proceeding against his will, and then has attempted to
                 thwart the nonparty’s right to appeal by arguing that he lacks
                 standing or when judgment has been entered against the
                 nonparty.” Hilao, 393 F.3d at 992 (citations and internal
                 quotation marks omitted); see also Commodity Futures
                 Trading Comm’n, 205 F.3d at 1114 n.1 (nonparty was
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 10 of 15 Page ID #:1360




                 10 U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA

                 “brought into the proceedings by the Receiver’s notice
                 indicating that [nonparty] would forfeit his right to recover
                 anything . . . unless he filed a claim, and by the later schedule
                 requiring him to file a written objection or waive it”); Keith,
                 118 F.3d at 1391; Badger, 930 F.2d at 756.

                      Here, Volkhoff was not haled into court by one of the
                 parties or the court. Instead, its participation ceased after it
                 made the tactical decision to substitute Jane Doe for itself.
                 See Washoe, 674 F.2d at 818–819 (concluding that equities
                 did not favor appeal of party that avoided appearing in
                 district court). Moreover, the district court’s judgment is
                 against Jane Doe, not Volkhoff. At most, Volkhoff
                 concludes, with little support, that its appeal is not
                 inequitable to Defendants, which does not meet its burden as
                 a nonparty appellant to demonstrate that the equities are in
                 its favor. See S. Cal. Edison Co., 307 F.3d at 804. 3 Thus,
                 we conclude that we lack jurisdiction to hear nonparty
                 Volkhoff’s appeal of the district court’s dismissal of Jane
                 Doe’s FAC.

                     II.       Jane Doe’s Purported Appeal

                    Alternatively, Volkhoff argues that we should infer from
                 the Notice that Jane Doe, a party in the district court
                 proceedings, intended to appeal. Federal Rule of Appellate

                     3
                       Volkhoff briefly raises the possibility that Defendants might later
                 argue, in a subsequent lawsuit, that the district court’s dismissal of Jane
                 Doe’s FAC has a preclusive effect against Volkhoff. The cases that
                 Volkhoff relies on to argue that this consideration should affect our
                 analysis are inapposite. American Games, Inc. v. Trade Products, Inc.
                 concerned an intervenor. 142 F.3d 1164, 1166 (9th Cir. 1998). Wencke,
                 described above, involved a nonparty that was extensively involved at
                 the district court. 783 F.2d 829, 834–835. Furthermore, we do not see
                 how the possibility of future legal arguments regarding issue or claim
                 preclusion tips the balance of equities in Volkhoff’s favor.
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 11 of 15 Page ID #:1361




                     U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA 11

                 Procedure 3(c) governs the required contents of a notice of
                 appeal. Smith v. Barry, 502 U.S. 244, 247–48 (1992). Rule
                 3(c) requires that the notice “specify the party or parties
                 taking the appeal by naming each one in the caption or body
                 of the notice, but an attorney representing more than one
                 party may describe those parties with such terms as ‘all
                 plaintiffs,’ ‘the defendants,’ ‘the plaintiffs A, B, et al.,’ or
                 ‘all defendants except X.’” Fed. R. App. P. 3(c)(1)(A).

                     Rule 3(c), however, instructs us not to dismiss an appeal
                 “for failure to name a party whose intent to appeal is
                 otherwise clear from the notice [of appeal].” Fed. R. App.
                 P. 3(c)(4). The Advisory Committee Note to the 1993
                 amendment to Rule 3(c) makes clear that its current version
                 aims “to prevent the loss of a right to appeal through
                 inadvertent omission[s]” of party names on the notice of
                 appeal, but also that it still requires that it be “objectively
                 clear that a party intended to appeal.”

                     In interpreting Rule 3(c), the Supreme Court has
                 instructed that “[a]lthough courts should construe Rule 3
                 liberally when determining whether it has been complied
                 with, noncompliance is fatal to an appeal.” Le, 558 F.3d
                 at 1022 (quoting Smith, 502 U.S. at 248) (brackets in
                 original). In particular, we interpret Rule 3(c)(1)(A)’s
                 appellant-naming requirements strictly, following the
                 Supreme Court’s decision in Torres v. Oakland Scavenger
                 Co., 487 U.S. 312 (1988), superseded by statute as
                 recognized in Retail Flooring Dealers of America, Inc. v.
                 Beaulieu of America, LLC, 339 F.3d 1146, 1148 (9th Cir.
                 2003).

                     In Torres, the Court dismissed an appeal pursuant to
                 Rule 3(c) because the appellant was not named in the notice
                 of appeal. Torres, 487 U.S. at 31418. Although the 1993
                 amendments to Rule 3(c) responded to Torres by allowing
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 12 of 15 Page ID #:1362




                 12 U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA

                 appellants more flexibility in meeting its requirements,
                 Retail Flooring, 339 F.3d at 1148, Torres nevertheless
                 continues to guide our interpretation of Rule 3(c). Le,
                 558 F.3d at 1022 (“[T]he ‘failure to name a party in a notice
                 of appeal is more than excusable “informality,”’ but rather
                 ‘it constitutes a failure of that party to appeal.’” (quoting
                 Torres, 487 U.S. at 314)); Argabright v. United States,
                 35 F.3d 472, 474 (9th Cir. 1994) (applying Torres to dismiss
                 appeals of appellants not named or implicitly indicated
                 through the use of “et al.” or “plaintiffs” in the notice of
                 appeal), superseded by statute on other grounds as
                 recognized in Hinck v. United States, 550 U.S. 501, 504
                 (2007); see also West v. United States, 853 F.3d 520, 522–
                 24 (9th Cir. 2017) (contrasting our court’s liberal
                 interpretation of Rule 3(c)(1)(B) with the Supreme Court’s
                 “narrow application of Rule 3(c)(1)(A)” in Torres (citing Le,
                 558 F.3d at 1022)).

                     We are not alone in relying on Torres to find that the
                 failure to name an appellant in a notice of appeal can result
                 in dismissal. The Tenth Circuit relied on Torres in
                 dismissing an appeal in a case that we find to be on point. In
                 Raley, the initial plaintiff, Misty Raley, asked the district
                 court to substitute her for the entity BancFirst as the sole
                 plaintiff in the case. 642 F.3d at 1273–74. The court granted
                 the requested substitution. Id. Defendant Hyundai prevailed
                 at trial, but the district court’s judgment erroneously
                 identified Raley as the losing plaintiff. Id. at 1274. After
                 Raley appealed the judgment in her name, the district court
                 entered an amended judgment identifying only BancFirst as
                 the losing party. Id. Raley filed another notice of appeal,
                 again in her name, to appeal the amended judgment. Id.

                     The Tenth Circuit, quoting Torres for the proposition
                 that Rule 3(c) was part of a “jurisdictional threshold” to
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 13 of 15 Page ID #:1363




                     U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA 13

                 appellate review, dismissed the appeal. 642 F.3d at 1274,
                 1276 (quoting 487 U.S. at 315). The Tenth Circuit refused
                 to look beyond the notice of appeal to determine whether
                 BancFirst intended to appeal. Id. at 1277. Because the
                 notice specified only Raley as the appellant and did not “use
                 terms that objectively and clearly encompass[ed]”
                 BancFirst, the court would not infer that BancFirst intended
                 to appeal. Id. Although the court noted the apparent
                 harshness of the result, it emphasized that “[t]hroughout
                 most of the briefing of [the] appeal it was unclear whether
                 BancFirst wanted to pursue an appeal,” creating an unfair
                 situation for Hyundai, which “ha[d] to write its briefs and
                 prepare its arguments without any way of being sure who
                 [was], and who [was] not, seeking to undo its district court
                 victory.” Id. at 1278.

                     The defects in Volkhoff’s Notice are akin to those in
                 Raley’s notice of appeal. It is not clear from the Notice that
                 Jane Doe intended to appeal the district court’s dismissal.
                 As already discussed, the Notice does not mention Jane Doe
                 or her alleged ownership of Volkhoff, and instead designates
                 Volkhoff as the only relator, plaintiff, and appellant.

                     Perhaps in light of this notable absence, Volkhoff urges
                 us to view “Alexander Volkhoff, LLC” and “Jane Doe” as
                 interchangeable. We do not accept the proposition that an
                 LLC is interchangeable with a natural person. See, e.g.,
                 6 Del. Code tit. 6, §§ 18-201(b), 18-303(a); In re Carlisle
                 Etcetera LLC, 114 A.3d 592, 605 (Del. Ch. 2015) (observing
                 that the “core attributes of the LLC” include “its separate
                 legal existence . . . and limited liability for its members”
                 (citation omitted)). Moreover, the alleged unity of identity
                 between Volkhoff and Jane Doe is not clear from the Notice.

                     Volkhoff also argues that Rule 3(c), as amended in 1993,
                 precludes dismissal because the Notice mistakenly named
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 14 of 15 Page ID #:1364




                 14 U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA

                 Volkhoff as the relator. The record undermines this
                 argument. Before the district court, Jane Doe indicated that
                 she changed the relator’s name from “Alexander Volkhoff
                 LLC” to “Jane Doe” to maintain the FAC’s FCA
                 employment retaliation claim, which could only be brought
                 by an individual. In its appeal, Volkhoff acknowledges that
                 the decision to switch relators in the FAC was tactical. In
                 the shadow of this tactical choice, Volkhoff filed the Notice,
                 which failed to designate Jane Doe as an appellant. That
                 omission has been repeated in subsequent filings since the
                 Notice. We cannot accept that Volkhoff’s failure to name
                 Jane Doe as an appellant was an “inadvertent omission” that
                 Rule 3(c) requires us to overlook. Fed. R. App. P. 3(c)
                 advisory committee’s note to 1993 amendment.

                     Finally, Volkhoff relies on Rule 3(c)(4), which instructs
                 us not to dismiss an appeal “for failure to name a party whose
                 intent to appeal is otherwise clear from the notice.” But Jane
                 Doe’s intent to appeal is not clear from the Notice, nor would
                 it be any clearer even if we were permitted to look beyond
                 the Notice. The lack of identity between Doe and Volkhoff
                 was the central merits problem before the district court. The
                 fact that Volkhoff is not Doe, and vice versa, is precisely
                 why the district court dismissed Doe’s FCA claim in the first
                 place—and even before that, why Volkhoff voluntarily
                 substituted itself out of the case so that Doe could pursue her
                 retaliation claim. Under these circumstances, we cannot find
                 that Jane Doe’s intent to appeal was clear when Volkhoff,
                 and only Volkhoff, filed a Notice.

                     The cases on which Volkhoff relies that invoke Rule
                 3(c)(4) involve attorneys who mistakenly appealed sanctions
                 orders in the names of their parties, when the attorneys
                 signed and were otherwise named in the filings. See
                 Detabali v. St. Luke’s Hosp., 482 F.3d 1199, 1204 (9th Cir.
Case 2:16-cv-06997-RGK-RAO Document 52 Filed 01/02/20 Page 15 of 15 Page ID #:1365




                     U.S. EX REL. VOLKHOFF V. JANSSEN PHARMACEUTICA 15

                 2007) (attorney “prepared, signed, and filed Detabali’s
                 notice of appeal” challenging sanctions order); Retail
                 Flooring, 339 F.3d at 1149 (notice directly challenged
                 sanctions against counsel, counsel’s name appeared on the
                 notice as the attorney, and counsel signed and filed the notice
                 of appeal); Aetna Life Ins. Co. v. Alla Med. Servs., Inc.,
                 855 F.2d 1470, 1473 (9th Cir. 1988) (attorney listed on
                 notice of appeal, where only appealable order was that
                 imposing sanctions against attorney).          None of the
                 considerations that underlie these cases’ applications of Rule
                 3(c)(4) applies here. Jane Doe is not serving as Volkhoff’s
                 attorney, is not otherwise mentioned on the Notice, and
                 Volkhoff is not appealing a sanctions order against Jane Doe
                 entered by the district court.

                     We are mindful of Rule 3(c)’s goal of avoiding
                 dismissals of appeals solely due to matters of form.
                 However, Volkhoff has failed to establish that Rule 3(c)
                 forecloses dismissal of this appeal for lack of jurisdiction.
                 Because Volkhoff, a nonparty, and Jane Doe, a purported
                 appellant not named in the Notice, both fail to meet the
                 requirements of appellate jurisdiction, we DISMISS this
                 appeal.

                    APPEAL DISMISSED.
